DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 28 June 2021, to the non-final rejection dated 08 January 2021 has been received and duly noted.  Amended claims have been received and entered into the record. 

Information Disclosure Statement
The IDS dated 28 June 2021 has been received, entered and considered, a copy is included herein.
Examiner’s Response to Amendment
In view of the Applicant’s response, the status of the rejections of record is as follows:

Status of the Claims
Claims 1-2, 4, 10-11, 18, 23, 26, 29, 70-72, 119, 121 and 148 are pending and rejected. 
Claims 116-118, 122, 125-126, 129, 132-134 and 141-143 are objected to. 
Claims 3, 5-9, 12-17, 19-22, 24-25, 27-28, 30-69, 73-115, 120, 123-124, 127-128, 130-131, 135-140 and 144-147 were cancelled by the Applicant.
Objections / Rejections Withdrawn
Claim Objections
Claim 122 was objected to over the missing term “claim”.  The claim has been corrected and the objection is withdrawn.
Claims 1, 116-117 and 148 were objected to since the claims each included references to tables of compounds found in the specification.  The claims have been amended to include lists of chemical names found in the referenced tables.  The objection is withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 10-11, 18, 23, 26, 29, 70-72, 116-119 and 148 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph over uncertainty as to whether solvates of the compounds listed in the exclusionary proviso were excluded from scope.
The claim has been amended to clearly indicate that salts and solvates of the compounds listed in the exclusionary proviso are both also excluded from scope.  The rejection is withdrawn.

Claims 117-118 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph since the claims listed compounds outside the scope of independent claim 1.  
The claims have been amended to remove the noted compounds from scope and the rejection is withdrawn.
Claim Rejections - 35 USC § 102
Claims 118 and 121 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for 894535-99-0, entered into STN on 19 July 2006.
Claim 118 has been amended by removing the cited compound from the listing of species.  The rejection of dependent claim 118 is therefore withdrawn.
However, the cited compound remains within scope of the genus set forth in independent claim 121.  The rejection of claim 121 over the 894535-99-0 reference is therefore maintained.  See the “Objections / Rejections Maintained” section below for detail.

Claim 121 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imberdis (J Biol Chem 2016, 291, 26164-26176).
Independent claim 121 has been amended by adding a proviso which excludes a single compound from the scope of the claim: that cited in the rejection over Imberdis.  The rejection is therefore withdrawn.







Objections / Rejections Maintained 
Claim Objections
The objection to claims 122, 125-126, 129, 132-134 and 141-143 as depending from a rejected base claim is maintained. These claims all depend directly or indirectly from independent claim 121, which is rejected over the prior art herein, and are not allowable for this reason. 

Claim Rejections - 35 USC § 102
The rejection of claim 121 under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for 894535-99-0, entered into STN on 19 July 2006 is maintained.
The rejection is set forth at pages 9-11 of the previous office action.  See in particular the section at pages 10-11 which begins with “Regarding the “pharmaceutical composition” of independent claim 121,…” where it is asserted that the database record discloses a compound within scope of the genus of formula I required by claim 121 and it is further asserted that a composition as claimed is anticipated by the record.
Applicant does not traverse the rejection of claim 121 over the 894535-99-0 record.  See the section spanning pages 41-42 of the response.  Note that claim 117 was not subject to the grounds of rejection.  No argument or comments are made with respect to the rejection of claim 121 over 894535-99-0.  Note that the argument with respect to claim 118 is not relevant as to the rejection of independent claim 121.  
The rejection of claim 121 over STN REGISTRY Database, record for 894535-99-0 is therefore maintained for the reasons already of record.
New Objections / Rejections

Claim Objections
Claims 116-118 are objected to as depending from a rejected base claim. These claims all depend from independent claim 1, which is rejected over the prior art herein, and are not allowable for this reason.

Amendment to Independent Claims 1 and 148
Applicant’s amendment to independent claims 1 and 148 replaces the exclusionary proviso phrases with a listing of the names of excluded compounds.  This listing excludes significantly fewer compounds from the claim scope relative to the previously presented claims. The amendments broaden the scope of the claims to encompass previously excluded compounds and multiple of these compounds are known in the prior art.  
Applicant might consider amending both of these claims to include the full listing of chemical names that were previously excluded in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-2, 4, 10-11, 18, 23, 26, 29, 70-72, 119 and 148 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for 894535-99-0, entered into STN on 19 July 2006.

    PNG
    media_image1.png
    285
    553
    media_image1.png
    Greyscale

See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.  
RN 894535-99-0 is identical to Compound No. 19x in Table 1X which is named in the specification as: “1-(3,4-dimethyl-2-(p-tolyl)-2H-pyrazolo[3,4-d]pyridazin-7-yl)-N-(3-morpholinopropyl)piperidine-4-carboxamide”:

    PNG
    media_image2.png
    352
    1387
    media_image2.png
    Greyscale

The Examiner asserts that this compound falls into the scope of the genus of compounds of formula I per independent claims 1 and 148, as they have been amended, since the compound name is not among those listed in the amended exclusionary proviso of either claim.
894535-99-0 is a compound of formula (I) wherein A1 is N; A2 is CR2; A3 is N; A4 is CR4; A5 is CR5; R1 is 4-methylphenyl; R2 and R3 are methyl; R4 and R5 are H; U is a bond; n is 0; i is 2; j is 1; V is a bond; R7 is H; W, X and Y are each CH2 and R8 and R9, taken together with the nitrogen atom to which they are attached form morpholine.  
This compound itself meets the limitations of either of independent claims 1 and 148.
The compound falls into the scope of the subgenera defined in each of dependent claims 2, 4, 10-11, 18, 23, 26, 29 and 70-72.
Claim 119 is drawn to a composition comprising the compound and a “pharmaceutically acceptable excipient”.  The term is construed broadly according to the specification at paragraphs 51 and 53 at pages 11-12:

    PNG
    media_image3.png
    291
    1458
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    1463
    media_image4.png
    Greyscale

The RN 894535-99-0 database disclosure describes the “SR” or “source of registration” of the compound as a “Chemical Library” from a commercial fine chemical supplier “Aurora Fine Chemicals”.
Such “chemical library” compounds are not of absolute 100% purity but necessarily contain trace amounts of instant “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that the disclosure meets the limitations of the instant “pharmaceutical composition" under the broadest reasonable interpretation of the term.  

[2] Claims 121 and 148 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for RN 894555-38-5, entered into STN on 19 July 2006.

    PNG
    media_image5.png
    463
    541
    media_image5.png
    Greyscale

See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public.  
RN 894555-38-5 is identical to Compound No. 83x in Table 1X which is named in the specification as: “N-(5-chloropyridin-2-yl)-1-(3,4-dimethyl-2-phenyl-2Hpyrazolo[3,4-d]pyridazin-7-yl)piperidine-3-carboxamide”:

    PNG
    media_image6.png
    425
    1387
    media_image6.png
    Greyscale

The Examiner asserts that this compound falls into the scope of the genus of compounds of formula I per independent claims 121 and 148, as amended, since the compound name is not among those listed in the amended exclusionary proviso of either claim. 
RN 894555-38-5 is a compound of formula (I) wherein A1 is N; A2 is CR2; A3 is N; A4 is CR4; A5 is CR5; R1 is phenyl; R2 and R3 are methyl; R4 and R5 are H; U is a bond; n is 0; i is 2; j is 1; V is a bond; R7 is H; W is C3 alkylene substituted with RW1 and RW2; X is -CRX1RX2-;  Y is –CRY1RY2- and R8, taken together with RW1, RW2, RX1, RX2, RY1, RY2, R9 and the atoms to which they are attached to form a 6-membered heteroaryl substituted by R10 wherein R10 is halogen.  
The compound itself reads on independent claim 148.
Regarding the “pharmaceutical composition” of independent claim 121, the claim requires that the composition comprise a “pharmaceutically acceptable excipient”.  The term is construed broadly according to the specification at paragraphs 51 and 53 at pages 11-12:

    PNG
    media_image3.png
    291
    1458
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    404
    1463
    media_image4.png
    Greyscale

The RN 894555-38-5 database disclosure describes the “SR” or “source of registration” of the compound as a “Chemical Library” from a commercial fine chemical supplier “Aurora Fine Chemicals”.
Such “chemical library” compounds are not of absolute 100% purity but necessarily contain trace amounts of instant “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that the disclosure meets the limitations of the instant “pharmaceutical composition" under the broadest reasonable interpretation of the term.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625